 Case 2:19-cv-12107-KM-ESK Document 96 Filed 10/24/19 Page 1 of 1 PageID: 2201


                          SILLS CUMMIS & GROSS
                                             A PROFESSIONAL CORPORATION



                                              The Le gal Ce nter
                                          One Ri ver fr ont Pl a za
                                     New a r k, N ew Jer s e y 0 7 102- 540 0
                                              Tel : 973 - 64 3- 7 000
                                             Fa x : 9 73- 64 3- 65 00

                                                                                            101 Park Avenue
                                                                                         New York, NY 10112
                                                                                           Tel: 212-643-7000
                                                                                           Fax: 212-643-6500

Jeffrey J. Greenbaum                                                                    600 College Road East
Member                                                                                    Princeton, NJ 08540
Direct Dial: (973) 643-5430                                                                  Tel: 609-227-4600
E-mail: jgreenbaum@sillscummis.com                                                           Fax: 609-227-4646



                                                October 24, 2019

VIA ECF
Honorable James B. Clark III, U.S.M.J.
United States District Court, District of New Jersey
United States Post Office & Courthouse
Federal Square, Room 369
Newark, NJ 07101

             Re:     United States ex rel. Silbersher v. Janssen Biotech, Inc., et al.
                     Civil Action No. 19-12107 (KM-JBC)

Dear Magistrate Judge Clark:

       This firm is co-counsel for Defendants Janssen Biotech, Inc., Janssen Oncology, Inc.,
Janssen Research & Development, LLC, and Johnson & Johnson in this matter. Defendants filed a
Motion to Dismiss on September 13, 2019 and Plaintiff-Relator Zachary Silbersher filed opposition
on October 15, 2019. Under the consent order and briefing schedule entered by the Court,
Defendants’ reply is currently due on October 28, 2019. Due to unforeseen scheduling conflicts,
Defendants request a one-week extension to file a reply brief. Plaintiff consents to the extension.

        Thank you for your time and anticipated courtesies.

                                                              Respectfully submitted,

                                                                 s/ Jeffrey J. Greenbaum
                                                                  JEFFREY J. GREENBAUM

cc: All Counsel per ECF
